Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a supplemental Final Rejection in response to the amendment and remarks received on March 10, 2021.  Since the correction is significant to Applicant’s ability to reply to the Office Action mailed on March 26, 2021, the office will restart the period for reply upon mailing of this Office Action (MPEP 710.06).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the apertures or recesses of claim 10 in combination with the amended peg at a perimeter portion of the applicator plate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10-13, 15, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSTEEN (US 4,505,089).
In reference to claims 1, 2, 5 and 10, OSTEEN discloses an applicator plate (figures 1 & 4) comprising: a generally planar body 42; a plurality of apertures 62, 64 defining a matrix of rows and columns (figure 4) within the planar body 42; twelve pegs 68 depending from a first surface of the body 1 and oriented along the perimeter of the row(s) and column(s). 
Regarding claims 11-13, 15 and 16, OSTEEN discloses an apparatus comprising: an applicator plate (figures 1 & 4) having a generally planar body 42; a plurality of apertures 62, 64 defining a matrix of rows and columns (figure 4) within the planar body 42, and at least one peg 68 depending from a first surface of the body 1 and oriented along the perimeter of the row(s) 1 plates2 24, 26 that receive a group of arti3cles B within a group component 22 defined by a base and four sides creating an open top; and a reciprocating element 43 connected to a top plate (see diagram below) and the applicator plate body 42 to move the top plate and applicator plate body together towards the base plate(s); wherein the applicator plate body 42 is configured such that a set (figure 4) of frangible clips are capable of being positioned as a group (of four) onto a group of articles B. 

    PNG
    media_image2.png
    477
    346
    media_image2.png
    Greyscale

With respect to claim 22, OSTEEN discloses a method of attaching a clip 30 to a group of articles, the method comprising: providing an applicator plate (figures 1 & 4) having: a generally planar body 42; a plurality of apertures 62, 64 defining a matrix of rows and columns 
Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LUDWIG et al. (US 2015/0197357).
In reference to claims 1, 2 and 5, LUDWIG et al. discloses an applicator plate comprising: a generally planar3 body 100; a plurality of apertures4 (see diagram below) defining a matrix of rows and columns within the planar body; a flat (planar) upper surface; and at least one peg depending from a lower surface of the body and oriented along the perimeter of the row(s) and column(s). 

    PNG
    media_image3.png
    386
    529
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 10, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over GRANBAKKEN et al. (US 6,076,331) in view of OSTEEN (US 4,505,089).
In reference to claims 1, 2, 5 and 10, GRANBAKKEN et al. discloses an applicator plate 23 (figure 4) comprising: a generally planar body 30; a plurality of apertures 25 defining a matrix of rows and columns within the planar body 30; at least one peg 36 depending from a lower surface of the body (figure 6) oriented to the (out)side of a row and column (figure 7); and a series of alignment recesses (see diagram below).   GRANBAKKEN et al. does not disclose the pegs 36 along the perimeter of the applicator plate; instead, GRANBAKKEN et al. discloses folding flanges 30 along the perimeter of the applicator plate for the purpose of assisting ends of a container through apertures in a clip (carrier) supported by the applicator plate.

    PNG
    media_image4.png
    275
    479
    media_image4.png
    Greyscale

OSTEEN discloses a method of attaching clips (carriers) to a group of articles, comprising: providing an applicator plate (figures 1 & 4) having a generally planar body 42 with twelve pegs 72 depending from a first surface of the body 1 and oriented along the perimeter of the applicator plate.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have replaced the folding flanges along the perimeter of the applicator plate disclosed by GRANBAKKEN et al. with the pegs since figures 9A-10B of LUDWIG teach the knowledge in the art of attaching clips to a group of articles to provide pegs along the perimeter of an applicator plate for the purpose of assisting with guidance of container ends through apertures of the clips.
Regarding claims 22 and 24, GRANBAKKEN et al. discloses a method comprising: receiving a group of articles 6 as an organized group (figures 1 and 3); providing an applicator plate (figure 4) having a plurality of apertures 25 defining a matrix of rows and columns within a planar body 30, and at least one peg 36 depending from a lower surface of the body (figure 6); and locating a clip 4 having engaging clips 44 (figures 12 & 13) onto the applicator plate and moving the applicator plate downward thereby forming a  group of articles 6 clipped together (column 3 lines 24-26; column 4 lines 33-65).  GRANBAKKEN et al. does not disclose the pegs 
OSTEEN discloses a method of attaching clips (carriers) to a group of articles, comprising: providing an applicator plate (figures 1 & 4) having a generally planar body 42 with twelve pegs 72 depending from a first surface of the body 1 and oriented along the perimeter of the applicator plate.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have replaced the folding flanges along the perimeter of the applicator plate disclosed by GRANBAKKEN et al. with the pegs since figures 9A-10B of LUDWIG teach the knowledge in the art of attaching clips to a group of articles to provide pegs along the perimeter of an applicator plate for the purpose of assisting with guidance of container ends through apertures of the clips.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by LUDWIG et al. (US 2015/0197357).
In reference to claim 3, LUDWIG et al. discloses an applicator plate comprising: a generally planar5 body 100; a plurality of apertures (see diagram above) defining a matrix of rows and columns within the planar body, wherein the apertures are defined by three sidewalls having an arcuate shape to correspond to circular apertures of a clip (carrier) to be used with the applicator plate.  It would have been an obvious matter of design choice to define the apertures with more than three sidewalls arranged to define an overall circular aperture, since page 9 of Applicant’s specification does not disclose that the decagon shape of the apertures solves any 
Regarding claim 6, LUDWIG et al. discloses an applicator plate comprising: at least one peg disposed at a perimeter of the applicator plate, the peg having a flat base and two curved side walls that meet at a first end of the peg for the purpose of supporting a group of cylindrical articles in a collective manner; but, does not disclose the side walls meeting at a second end of the peg as claimed.  It would have been an obvious matter of design choice to shape the side walls of the peg elements as claimed, since pages 2 and 13 of Applicant’s specification does not disclose that the curved sidewalls as claimed to solve any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with curved sidewalls as disclosed by LUDWIG et al. since both configurations would support cylindrical articles as a group for the purpose of receiving a clip (carrier).

    PNG
    media_image5.png
    402
    529
    media_image5.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OSTEEN (US 4,505,089).
Regarding claim 8, OSTEEN discloses an applicator plate (figures 1 & 4) comprising: a plurality of apertures 62, 64 defining a matrix of four columns and six rows (figure 4) within the planar body 42 wherein twelve pegs 72 are depending from a first surface of the body 1 and oriented along the perimeter of the row(s) and column(s).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the perimeter of OSTEEN to include fourteen pegs instead of twelve pegs, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.
Claims 11-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over GRANBAKKEN et al. (US 6,076,331) in view of OSTEEN (US 4,505,089) and GROPPI (US 6,508,047).
Regarding claims 11-16 and 19-21, GRANBAKKEN et al. discloses an apparatus comprising: a replaceable (column 3 lines 29-31) applicator plate 23 (figure 4) having a plurality of apertures 25 defining a matrix of rows and columns within a planar body 30, at least one peg 36 depending from a lower surface of the body (figure 6), and detachable top plates 30 (via fastens/pegs); a conveyor base surface 5 that receives a group of articles 6; and a reciprocating element 38 coupled to the applicator plate 23 and the top plate 30, the reciprocating element 38 operable to move the applicator plate 23 and the top plate 30 toward the base surface 5 for the purpose of attaching engaging clips 44 to a group of articles.  GRANBAKKEN et al. does not disclose the pegs 36 along the perimeter of the applicator plate; instead, GRANBAKKEN et al. discloses folding flanges 30 along the perimeter of the applicator plate for the purpose of 
OSTEEN discloses an apparatus comprising: an applicator plate (figures 1 & 4) having a generally planar body 42 with twelve pegs 72 depending from a first surface of the body 1 and oriented along the perimeter of the applicator plate.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have replaced the folding flanges along the perimeter of the applicator plate disclosed by GRANBAKKEN et al. with the pegs since figures 9A-10B of LUDWIG teach the knowledge in the art of attaching clips to a group of articles to provide pegs along the perimeter of an applicator plate for the purpose of assisting with guidance of container ends through apertures of the clips.
GRANBAKKEN et al. also does not disclose the base surface to include a base plate and grouping component.  GROPPI teaches an apparatus comprising: an applicator plate 6 having a plurality of apertures 61 that move towards a conveyor 1 supporting a base plate 11 and a grouping component 2; wherein the grouping component 2 has four sides (figure 12), a base (figure 1), and an open top 3 configured to receive and retain a group of articles 4.  It would have been obvious to one have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the conveyor base surface of GRANBAKKEN to include a base plate and grouping component as claimed since column 5lines 59-62 of GROPPI suggest such a modification allows a group of container to be positioned below the applicator plate in a controlled and perfectly aligned manner.


Allowable Subject Matter
Claims 14, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claimed invention have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejection of claims 11-16 and 19-21, Applicant has argued that GROPPI fails to disclose the claimed elements missing from the apparatus of GRANBAKKEN et al.; particularly, a conveyor base plate and grouping component.  GRANBAKKEN et al. discloses a group of articles on a conveyor conveyed to an apparatus plate, but does not give any details as to what structure may be on the conveyor to contain the articles as a group.  

    PNG
    media_image6.png
    439
    662
    media_image6.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        

May 5, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A bottom support; foundation
        2 A smooth, flat, relatively thin, rigid body of uniform thickness (https://www.dictionary.com/browse/plate)
        3 relating to or in the form of a plane
        4a hole, gap, crack, slit, or other opening (https://www.dictionary.com/browse/aperture)
        5 relating to or in the form of a plane